Citation Nr: 1035229	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric 
disorder (claimed as depression).

2.  Entitlement to service connection for a circulatory disorder 
resulting in numbness of the feet due to herbicide exposure.

3.  Entitlement to service connection for dementia due to 
herbicide exposure.

4.  Entitlement to service connection for skin sensitivity of the 
face due to herbicide exposure.

5.  Entitlement to an initial rating greater than 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION


The Veteran had active service from May 1968 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In 
January 2009, the Board remanded issues # 1 - 4 for additional 
development.

The issue of entitlement to a total disability rating 
based upon individual unemployability (TDIU) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the claim, and that 
claim is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder and dementia, as well as entitlement to an 
initial rating greater than 10 percent for PTSD, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's facial sensitivity did not manifest in service, 
and is not shown to be causally related to active service.

2.  The Veteran is not shown to manifest a circulatory disorder 
resulting in foot numbness.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder manifested by facial 
skin sensitivity is not warranted.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for a circulatory disorder resulting in 
numbness of the feet due to herbicide exposure is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  In general, service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
requirement that a claimant have a current disability before 
being granted service connection is satisfied when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even though the 
disability may have resolved by the time VA adjudicates the 
claim.

"[P]ain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, 
vacated and remanded in part on other grounds, 259 F.3d 1356 
(Fed. Cir. 2001).

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Certain chronic diseases may be presumed to have been incurred in 
service if manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  
38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).  Facial skin 
sensitivity and a non-specified foot numbness disorder are not 
among those chronic diseases identified in  38 C.F.R. § 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in the 
Republic of Vietnam (Vietnam) during the specific time period 
will be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  Specifically, this includes 2,4-
D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6).

Facial skin sensitivity and a non-specified foot numbness 
disorder are not among the diseases subject to presumptive 
service connection under 38 U.S.C.A. § 1116.  It is not alleged, 
or shown, that the Veteran has ever manifested acute and subacute 
peripheral neuropathy.  See 38 C.F.R. § 3.309(e), Note 2 
(defining acute and subacute peripheral neuropathy as a transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset).  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a 
lay witness testimony in the form of opinions or inferences 
constitutes competent evidence when (a) rationally based on the 
perception of the witness and (b) helpful to a clear 
understanding of the witness' testimony or the determination of a 
fact in issue.  Otherwise, in matters involving scientific, 
technical or other specialized knowledge, Fed.R.Evid 702 requires 
that an opinion be provided by a witness qualified as an expert 
by knowledge, skill, experience, training or education. 

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

At the outset, the Board must clarify the issues argued by the 
Veteran.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court redefined the concept of what issues are encompassed in a 
service connection "claim" filed by a claimant.  The Clemons 
Court held that the scope of a claim must be understood from the 
viewpoint of a lay claimant who may not be required to understand 
sophisticated legal or medical distinctions, and that "the 
claimant's intent in filing a claim is paramount to construing 
its breadth."  The Court also cited the holding in Ingram v. 
Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must 
apply a "sympathetic reading" to a lay person's pleadings with 
attention focused upon the symptoms the claimant is attempting to 
service connect.

The Veteran seeks service connection for "dermatitis."  In his 
Notice of Disagreement (NOD) received in August 2004, the Veteran 
described this issue on appeal as "[d]ermatitis - rash on my 
feet (constant dampness of my feet)."  Notably, the Veteran's VA 
clinical records do not reflect an actual diagnosis of dermatitis 
but rather tinea pedis.  An October 2003 VA clinical record 
inartfully provided the following assessment: "Dermatitis: Tinea 
pedis.  Order for ketoconazole cream as previous," clearly 
reflecting diagnosis and treatment for tinea pedis alone. 

In a rating decision dated April 2010, the RO granted service 
connection for tinea pedis.  As service connection for 
"[d]ermatitis - rash on my feet (constant dampness of my feet)" 
has been granted, there is no current controversy before the 
Board concerning these symptoms of disability.  38 U.S.C.A. 
§§ 7104, 7105.  

However, in his Substantive Appeal received in June 2005, the 
Veteran also argued that he manifested a skin condition 
contracted in Vietnam which involved easy bleeding when shaving.  
The Veteran's VA clinical records do not reflect any diagnosed 
skin disorder other than tinea pedis.

However, a December 2007 VA clinical record noted an assessment 
of "skin sensitivity" of the face, and recommended the Veteran 
to use an electric shaver rather than a razor.  For purposes of 
this decision, the Board will presume the existence of a skin 
disorder of the facial area.

The Veteran has also argued that his feet numbness is due to loss 
of circulation.  However, in a May 2004 statement, the Veteran 
argued that his tinea pedis disorder caused him to suffer 
numbness of the feet.  To the extent that the Veteran argues 
numbness as a symptom of tinea pedis, the Board notes that the 
initial evaluation for this disorder is not before the Board at 
this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  For purposes of this decision, the Board will address 
whether the Veteran manifests a circulatory disorder resulting in 
foot numbness as claimed by the Veteran.

The Veteran's service treatment records (STRs) only reflect his 
treatment for tinea cruris.  As noted by the Board in January 
2009, tinea cruris and tinea pedis are part of the single disease 
entity of dermatophytosis, but are separately named based upon 
the body part affected.  See 38 C.F.R. § 4.118, Diagnostic Code 
7813.  On his separation examination dated January 1971, the 
Veteran described his overall physical condition as "good," and 
did not report facial skin insensitivity or foot numbness.  
Physical examination indicated normal clinical evaluations of the 
skin, lower extremities, vascular system and neurologic system.

Postservice, the record first reflects the Veteran's report of 
facial skin symptoms in June 2005, which is more than 34 years 
after his discharge from service.  There is no medical 
documentation of any facial skin disorders until December 2007 at 
which time a VA clinical record noted an assessment of "skin 
sensitivity."  Other than the Veteran's allegations of 
continuity of symptomatology, there is no other evidence in the 
record to indicate a connection between the problems subsequent 
to 2005 and service that ended several decades earlier.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding 
that it was proper to consider the Veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints).

The postservice medical record does not reflect any diagnosis 
pertaining to a circulatory disorder of the feet.  Rather, an 
April 2002 VA clinical record found that the Veteran had no 
sensory deficits of the lower extremities.

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
facial skin sensitivity and foot numbness have been continuous 
since service.   After a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience these symptoms 
in service and continuously thereafter.  The Veteran's assertions 
of continued symptomatology since active service, while 
competent, are not credible. 

The Board first finds that the Veteran's more recently-reported 
history of continued symptoms of facial skin sensitivity and foot 
numbness since active service is inconsistent with the other lay 
and medical evidence of record.  Indeed, while he now asserts 
that his disorders began in service, competent evidence in the 
form of a physician examination at the time of his separation 
from service indicated that chronic disorders involving facial 
skin and foot "numbness" were not present.

Additionally, the Veteran's current complaints are not 
consistent.  The Veteran initially argued that his tinea pedis 
claim involved his feet only, but later expanded the claim to 
include facial sensitivity while shaving.  Similarly, the Veteran 
is unclear as to the basis for his foot numbness claim.  The 
Veteran himself argues that he manifests memory problems with 
"dementia," reflecting his own concession that his ability to 
recall events may be of questionable reliability.

The Board next notes that the post-service medical evidence does 
not reflect complaints or treatment related to facial skin 
sensitivity until 2005, which is more than 34 years following 
active service.  The Board emphasizes the multi-year gap between 
discharge from active duty service and the initial reported 
symptoms related provide some evidence against the claims.  See 
Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board next notes that the Veteran has sought treatment for a 
myriad of medical complaints since discharge from service.  
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported complaints 
related to the facial skin sensitivity until 2007 and no reports 
of foot numbness at all.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).

The Veteran filed a VA disability compensation claim in May 1971, 
but did not claim service connection for facial skin sensitivity 
or foot numbness.  Furthermore, the Veteran did not claim that 
symptoms of these disorders began in (or soon after) service 
until he filed his current VA disability compensation claims. 

Overall, these factors weigh against the Veteran's credibility as 
to the assertion of continuity of symptomatology since service.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).

In sum, the preponderance of the evidence establishes that the 
Veteran's facial sensitivity did not manifest in service, and is 
not shown to be causally related to active service.  Furthermore, 
the Veteran is not shown to manifest a circulatory disorder 
resulting in foot numbness.  The Board has considered the 
Veteran's allegations of the onset and/or worsening of facial 
skin sensitivity and foot numbness during service, but his 
allegations are inconsistent, unreliable and not credible when 
viewed against the entire evidentiary record.  The benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant.")

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the toe numbness claim, a preadjudicatory April 
2004 RO letter substantially complied with the VCAA notice 
requirements, as it informed that Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the skin disability claim, a preadjudicatory July 
2005 RO letter substantially complied with the VCAA notice 
requirements, as it informed that Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. 183 (2002); 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 
112 (2004).  

As the claims remain denied so that initial disability ratings 
and effective dates of award will not be assigned; there is no 
prejudice in failing to timely advise the Veteran of the criteria 
for establishing an initial disability rating and effective date 
of award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (a 
notice error is not prejudicial when concerning a benefit that 
cannot be awarded matter of law).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all relevant STRs, VA 
clinical records, private clinical records and documents 
pertaining to an application for disability benefits with the 
Social Security Administration.

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  An examination or opinion shall 
be deemed necessary when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that further development is not needed in this 
case because there is sufficient evidence to decide the claims.  
With respect to a dermatitis claim, the Veteran was afforded VA 
examination to determine the nature and etiology of his claimed 
"dermatitis" claim.  A December 2009 VA C&P examiner diagnosed 
tinea pedis first manifested in service.  

The Veteran has also vaguely reported foot numbness and facial 
skin sensitivity symptoms.  These allegations are very unclear.  
The credible lay and medical evidence does not demonstrate 
persistent or recurrent symptoms of disability since service 
and/or any credible evidence suggesting that these symptoms may 
be related to an event during service.  As service and post-
service records provide no credible basis to grant these claims, 
and provide highly probative evidence against the claims, the 
Board finds no basis for a VA opinion to be obtained.

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims, and that there is no reasonable 
possibility that any further assistance would aid in 
substantiating these claims.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to service connection for a circulatory 
disorder resulting in numbness of the feet due to herbicide 
exposure is denied.

The claim of entitlement to service connection for skin 
sensitivity of the face due to herbicide exposure is denied.

REMAND

In a decision dated in January 2009, the Board granted service 
connection for PTSD.  In a statement received in May 2010, the 
Veteran alleged that he manifested an acquired psychiatric 
disorder and/or dementia as secondary to PTSD.  This new theory 
of causation must be considered by VA in deciding this claim.  
See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (a 
service connection claim involves all possible theories of 
entitlement).

The Veteran has not been provided notice of the criteria for 
adjudicating a secondary service connection claim, and the RO has 
not considered this theory of entitlement.  It would be 
fundamentally unfair to the Veteran to decide these issues which 
have not been developed and adjudicated by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

On remand, the Board is of the opinion that the Veteran should be 
afforded VA examination to determine the nature and etiology of 
all psychiatric diagnoses of record.  38 U.S.C.A. § 5103A(d).

In January 2009, the RO issued a rating decision which assigned 
an initial 10 percent disability rating for PTSD.  In a statement 
received in June 2009, the Veteran submitted a timely filed 
Notice of Disagreement (NOD) with the initial rating assigned, 
which initiates the appeal process.  See 38 C.F.R. § 20.201.  A 
Statement of the Case (SOC) has not been issued regarding this 
claim.  The Board is required to remand, rather than refer, this 
issue.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding his secondary service 
connection claim theory under 38 C.F.R. 
§ 3.310.  The RO must provide the Veteran 
notice of the criteria of 38 C.F.R. § 3.310 
in effect before and after October 10, 2006.  
See 71 Fed. Reg. 52,744 (September 7, 2006) 
(VA amended its regulation pertaining to 
secondary service connection, effective from 
October 10, 2006).

2.  Obtain the Veteran's records of treatment 
for his psychiatric disorders within the 
Texas VA Healthcare System since March 2010.

3.  After completion of the above, schedule 
the Veteran for appropriate VA examination to 
determine the nature and etiology of his 
claimed psychiatric disorders and dementia.  
The claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon 
physical examination of the Veteran and a 
review of the record, the examiner is 
requested to address the following questions:

   a) identify all current psychiatric 
diagnoses;
   
   b) for each current diagnosis identified, 
provide opinion as to whether it is at least 
as likely as not (50% probability or greater) 
that such disorder has been caused and/or 
aggravated (i.e., permanently increased in 
severity) by the service-connected PTSD; and 

   c) if aggravation is found, the examiner 
should indicate the extent of aggravation if 
possible, and if this is not possible, the 
examiner should state as such.

4.  Send the Veteran an SOC on the issue of 
entitlement to an initial rating greater than 
10 percent for PTSD.  Advise the Veteran that 
a timely substantive appeal will be necessary 
to perfect the appeal to the Board.

5.  Thereafter, readjudicate the claims which 
include consideration of the Veteran's 
secondary service connection theory.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


